Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 10//04/2022. 
Claims 1-3, 7-9, 13-15, 19-21 have been amended. Claims 4-6, 10-12, 16-18 have been cancelled. 
Objection to priority has been withdrawn. 
Rejection of claims 1-3, 7-9, 13-15, 19-21 under 35 USC 112 is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0202009 A1) in view of Manolakos et al. (US 2018/0049222 A1). 

Regarding claims 1, Kim discloses a base station in wireless communications, the base station comprising: 
a transmitter (see fig. 26, 2613); 
a receiver (see fig. 26, 2613); and 
a controller (see fig. 26, 2611) which controls the transmitter and the receiver to: 
transmit, to one wireless device, scheduling request configuration information (see fig. 25, 2501) comprising first scheduling request configuration index information for a first physical uplink control channel (PUCCH) resource, and second scheduling request configuration index information for a second physical uplink control channel (PUCCH) resource (see fig. 25, see par. 0394-0397, see also par. 0199-0201, table 11 specifically discloses SR configuration including Sr-PUCCH-ResourceIndex and Sr-PUCCH-ResourceIndexP1-r10, see also table 18 on page 19, par. 0313-0327), 
wherein each of the first scheduling request configuration index information and the second scheduling request configuration index information is associated with a corresponding PUCCH resource index information (see Id.); and 
receive, from the one wireless device, multiple scheduling requests, using the first and second PUCCH resources (see fig. 23, par. 0337-0362), in one or more symbols in one slot through a new radio (NR) carrier (see fig. 9, discloses transmission of PUCCH using one slot, see par. 0189, discloses transmission of SR using PUCCH format 1).
Kim fails to disclose but Manolakos discloses wherein a new radio carrier having a subcarrier spacing of 2n * 15kHz, where n is 0 or a natural number greater than 0 (see par. 0055, discloses subcarrier spacing of 15Khz and multiples of it or scaling by power of 2, i.e. 2n * 15kHz, see also par. 0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include subcarrier spacing as described by Manolakos. 
The motivation for doing so would be to provide finer degree of control over allocation of resources.  

Regarding claim 7, 13, discloses an operation method of a wireless device or a user equipment (UE), the method or the UE comprising: 
a transmitter (see fig. 26, 2623); 
a receiver(see fig. 26, 2623); and 
a controller (see fig. 26, 2621) which controls the transmitter and the receiver to: 
receiving, from a base station, scheduling request configuration information (see fig. 25, 2501) comprising first scheduling request configuration index information  for a first physical uplink control channel (PUCCH) resource, and second scheduling request configuration index information  for a second physical uplink control channel (PUCCH) resource (see fig. 25, see par. 0394-0397, see also par. 0199-0201, table 11 specifically discloses SR configuration including Sr-PUCCH-ResourceIndex and Sr-PUCCH-ResourceIndexP1-r10, see also table 18 on page 19, par. 0313-0327), 
wherein each of the first scheduling request configuration index information and the second scheduling request configuration index information  is associated with a corresponding PUCCH resource index information (see Id.); and 
transmitting, to the base station, multiple scheduling requests, using the first and second PUCCH resources (see fig. 23, par. 0337-0362), in one or more symbols in one slot through a new radio (NR) carrier (see fig. 9, discloses transmission of PUCCH using one slot, see par. 0189, discloses transmission of SR using PUCCH format 1).
Kim fails to disclose but Manolakos discloses wherein a new radio carrier having a subcarrier spacing of 2n * 15kHz, where n is 0 or a natural number greater than 0 (see par. 0055, discloses subcarrier spacing of 15Khz and multiples of it or scaling by power of 2, i.e. 2n * 15kHz, see also par. 0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include subcarrier spacing as described by Manolakos. 
The motivation for doing so would be to provide finer degree of control over allocation of resources.

Regarding claim 2, 8, 14, Kim discloses the base station, UE or method wherein: the multiple scheduling request resources are consecutive resources based on a unit of a pre-configured time (see fig. 9, discloses consecutive slots as resources for PUCCH).

Regarding claim 3, 9, 15, Kim discloses the base station wherein the pre- configured time unit is one of a radio frame, a slot, a mini-slot, a sub-slot, a subframe, or a symbol, or is a combination of two or more thereof (see fig. 9, discloses at least a slot).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Manolakos as applied to claim 1, 7, 13 above, and further in view of Kim II et al. (US 2019/0230680 A1, as supported by Provisional application 62/373,994).

Regarding claim 19, 20, 21,  Kim fails to disclose but Kim II discloses the user equipment, the base station or the method wherein the multiple scheduling request resources relate to spatial sectors (see abstract and par. 0009).
Therefore, it would have been obvious to ore having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the multiple scheduling request resources relate to special sectors as described by Kim.
The motivation for doing so would be to allow configuring resources for scheduling resources related to spatial sectors.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 13-15, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mukherjee et al. (US 20130121260) – discloses configuration IE for configuring at two PUCCH resources. 
Song et al. (US 20120093128) – discloses configuration IE for configuring at least two PUCCH resources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466